Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 13 November 1810
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Nov. 13th.

When you were here, I lent a great Coat, a small one—to Mrs Harrod, to keep of the rain, which she says, she put the next morning into the Carriage—I suppose your Man, forgot to bring it into the house—I thought it was at Mr Harrods, & did not send for it, till the week before I was sick—It has a piece set in behind on the shoulder—If it should be found, please to let it be taken care of—you need not send it by the Stage—
You mention Cousin Susans being on a visit at Newbury I think she will be delighted with Town; & its Inhabitants—I wish she could have made us a visit too—I would have sent for her, if it had been in my power—If she should return before your Thansgiving, I wish she would put it into her Friend Miller’s head, to ask, the two young Paines, Martyn, & Elijah, to keep Thansgiving at Quincy, with him—I heard you express a great regard for their Father, & should like to see them at Quincy They are far different from their parents—& have no particular connection near—And it is of infinite importance for youth to be introduced into good, & improving Company—How many Evils may it prevent, & from what Temptations may it secure them. When young persons are known to seek, & love the society of the virtuous; & respectable, what a Barrier, & Shield it is, from the Enchantments, & solicitations of the frivolous, & the Dissolutes.
I am very sorry to hear that Mrs Norton is so very unwell—by her Mothers tender care, I hope, she will be preserved, a blessing to her young family—&  friends—It is a blessed thing when in trouble of any kind, Children have a Parents house, to which they can repair, & have the warmest reception—When enjoyed; it is seldom half enough valued—
The winter before the last, Abby, made twelve british cotton Shirts for her Brother, marked all with indeliable Ink,—Last winter she made nine finer, all I think marked with  blue Cotton—When he was here, he had the thickest on, & thought he had none finer—If Mrs Dexter, would be so good to attend a little & distinguish them, I should be obliged to her—I wish he would take more care himself—He looked quite neat
When he was here, which pleased me much—
With the kindest remembrance to the Mrs Adams’s
Cousin Louisa, & all my dear Connections, I will
relieve you, & Subscribe 
E Peabody